Title: To Thomas Jefferson from Isaac Briggs, 29 June 1807
From: Briggs, Isaac
To: Jefferson, Thomas


                        
                            My dear Friend,
                            Philadelphia 29 of the 6 mo. 1807.
                        
                        Permit me to introduce to thee the bearer, Joseph Dunbar, a respectable citizen of the Mississippi Territory.
                            The family of which he is a member and his connexions are extensive and respectable. He is now on his way home, expressed
                            a desire to see thee, and will think himself honored and obliged by any commands thou mayst have to that Territory.
                        I duly received, at Brookville, thy note of the 10 instant together with the draught it contained.
                  Accept an
                            assurance of my esteem and affection.
                        
                            Isaac Briggs.
                     
                        
                    